        Case 1:20-cv-04340-RWL Document 61 Filed 09/30/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABRAHAM GROSS, NETTY GROSS,

      Plaintiffs,
                                                                     Plaintiff s Proposed
                                                                     Civil Case
                                                                     Management Plan and
                                                                     Scheduling Order
                                                                     CIVIL ACTION NO
                                                                         CV
                against

                                       The City of New York et. al

                                               Defendant s .

      With gratitude to Counsels, Ms. Jasmine Paul HPD , Ms. Laura Juffa Breaking
Ground , and Ms. Williams representing herself , who have demonstrated kindness and
courtesy, Abraham Gross Plaintiff , respectfully submits to the Southern District of New
York the Honorable Court this Proposed Civil Case Management Plan and Order
pursuant to Federal Rule of Civil Procedure 26 f :

      Preliminary Statement:

                    i.   Your Honor, this is a morally reprehensible, humanitarian crisis that
                         is offensive to the essence of American jurisprudence.
                ii.      The lives of two people have been subjected to inexpressible suffering,
                         solely for the sake of furthering the Defendants criminal enterprise.
               iii.      This is the sad truth, backed by hard evidence a substantial amount of
                         which was uploaded to NYSCEF ECF, and referenced in Plaintiff s
                         prior submissions.
               iv.       These atrocities should, respectfully, never be tolerated in a civil
                         society much less by a court of law.
                v.       The callousness exhibited during a pandemic by public agencies with
                         the resources and mandate to help the homeless population is
                         incomprehensible.
               vi.       Further, it is beyond suspect that Defendants are investing hundreds
                         of thousands of dollars, solely to deny a low income, homeless
                         applicant of the only opportunity he qualified for in a decade,
                         pursuant to which he was rejected under dubious circumstances that
                         are expressly prohibited by the regulatory agreement. Absent a
          Case 1:20-cv-04340-RWL Document 61 Filed 09/30/20 Page 2 of 13




                           nefarious intent, why would Defendants spend more than 35 times
                           what Plaintiff s rent would have been
                   vii.    Plaintiff is now coping with the crippling stress of his imminent return
                           to the public shelters. These words are written as Plaintiff packs his
                           personal possessions many of which were lost or damaged by virtue
                           of prolonged homelessness caused by Defendants conduct.
                  viii.    The right for adequate shelter is well established in New York State​1​.
                           Due to the pandemic, these shelters are extremely dangerous and
                           inadequate.
                    ix.    Plaintiff s well established right for adequate shelter is being deprived
                           by being forced into harmful conditions in which there is a high
                           likelihood of contracting COVID 19.
                    x.     Respectfully, why should the Honorable Court continue disregarding
                           the deprivation of Plaintiff s protected right for adequate shelter
                    xi.    This right is but one on a never ending list of civil and constitutional
                           rights that have been utterly ignored.
                   xii.    It should, respectfully, disturb the judicial conscience that a pro se
                           litigant s rights continue to be set aside, as if they were discretionary.
                           This has, respectfully, been the pervasive theme throughout these
                           proceedings.

Wherefore, Plaintiff respectfully asks the Honorable Court:

                  xiii.    Is it just for the judicial conscience to, respectfully, continue turning a
                           blind eye to severe human suffering that is entirely unnecessary and
                           meritless And to continue endorsing public officials acting who are
                           acting so callously in particular when the evidence of Defendants
                           culture of corruption is overwhelming
                  xiv.     Is there no limit as to how cynical, inhuman, fraudulent and corrupt
                           Defendants are permitted to act before the Judiciary steps in to
                           protect the public
                   xv.     Is it appropriate for Plaintiff and his ill mother to continue suffering,
                           when the Defendants based on hard evidence available on ACRIS,
                           much of which has been submitted have embezzled countless
                           affordable properties, which they nonchalantly continue to enjoy

1
  ​ ​Callahan Care No               S p C N Y Co n Co                    Eldredge Kock          Mi c d         NY S p
C           McCain Koch       NE D        NY         S​aid cases heavily relied on​ A
                                                                                    ​ rticle XVII, Section 1 of the New
York State Constitution: the aid, care and support of the needy are public concerns and shall be provided by
the state and by such of its subdivisions, and in such manner and by such means, as the legislature may from
time to time determine .
          Case 1:20-cv-04340-RWL Document 61 Filed 09/30/20 Page 3 of 13




                  xvi.    In the interests of human decency, can the Honorable Court please
                          consider ordering that Plaintiff be given a chance to avoid public
                          shelters by temporarily residing in one of the countless affordable
                          apartments that were embezzled by the Defendants and or by
                          Defendants co conspirators​2​

             1.   Meet and Confer:

                             i.   The parties met and conferred on September 10, 2020 and
                                  September 29, 2020, without Co Plaintiff Netty Gross, who has
                                  suffered from a rapid deterioration in her mental and physical
                                  health.
                            ii.   The amended complaint Complaint was filed on September
                                  25, 2020, and posted by the Pro Se Intake Unit on September
                                  28, 2020. The Complaint adds Netty Gross as a plaintiff.
                           iii.   As stated in paragraph 37 of the Complaint, Netty Gross is
                                  Plaintiff s mother Mother , who is chronically ill with a
                                  severe movement disorder cerebral ataxia that impedes her
                                  ability to use her muscles.
                           iv.    Until recently, Plaintiff was the primary care taker of Mother,
                                  who is in a wheel chair, and who has been suffering every
                                  minute of every day, during the unnecessary hell inflicted by
                                  Defendants, as witnessed by counsel Ms. Samantha Schonfeld
                                  HPD , and counsel Ms. Jeanne Williams Breaking Ground .
                            v.    During the recent Holiday of Rosh Hashanah which was the
                                  26th consecutive holiday that Plaintiff spent in isolation
                                  Mother s condition deteriorated.
                           vi.    She now is incapable of speaking, suffers from vivid nightmares
                                  and shakes uncontrollably.
                          vii.    It is a chilling testament to public agencies mandated to help
                                  the homeless population, that in response to Mother s
                                  desperate pleas for minimal human decency and common
                                  sense while the last apartments for which Plaintiff is eligible,
                                  even based on Defendants cryptic determinations are still
                                  vacant Defendants continue to abide by indifference.
                          viii.   Mother had a vested property interest in Defendants lawful
                                  compliance and the honoring of Plaintiff s property interest, as

2
 ​ In particular those units which the Defendants already admitted to DOI that they stole, pursuant to being
questioned, such as Defendant s Mombrun s embezzled 12m unit in the Hub. See EXHIBIT B, Docket 57.
                Case 1:20-cv-04340-RWL Document 61 Filed 09/30/20 Page 4 of 13




                                               the subject property, Waterline Square, is closer in proximity
                                               than any other affordable housing opportunity.
                                      ix.      By depriving Plaintiff of his rights and denying him the
                                               apartment for which he is eligible, Defendants have prevented
                                               Plaintiff from providing Mother with the support she
                                               desperately needs. As a direct result of Defendants callous
                                               actions, Mother is enduring irreversible harm.

         2. Alternative Dispute Resolution Settlement:

                             I.     In ​prior State proceedings ​ Civil Supreme Cases 101081 2019,
                                    101960 2019 , on September 06, 2019, the Honorable Court Part 56
                                      the Court held a settlement conference with all parties
                                      Conference : the Court stated on the record that it was warranted
                                    for all parties to try and settle this case, and asked all parties to work
                                    towards the goal of settlement.
                            II.     Plaintiff instantly responded by resolving all concerns that were
                                    raised by Defendants.
                          III.      Nevertheless, the Defendants callously refused to take the most
                                    elementary remedial measures, instead showing extraordinary
                                    disregard for Plaintiff s life, when he was forced into shelter on
                                    September 23, 2019 just weeks after the Conference.
                          IV.       Defendants cruelty elevated to the realm of evil and beyond when
                                    the pandemic erupted, placing the homeless population at a much
                                    higher risk. Nevertheless, Defendants didn t show an iota of humanity,
                                    despite making a series of press releases, which all things considered,
                                    are nothing short of sadistic:

                                                           This is the time to help families out of the shelter
                                               system in a bigger way then we ve done before, said Louise
                                               Carroll, the Commissioner of the New York City Department of
                                               Housing Preservation and Development or HPD May 30,
                                               2020 3​​ .
                                                           We are pleased to introduce new changes to the
                                               Housing Connect lottery process, aimed at moving New
                                               Yorkers into stable, affordable housing as quickly as possible,
                                               during the COVID crisis and beyond. We are committed to
                                               working with developers and marketing agents to expedite the

3
    ​https://   .n 1.com/n c/all-boroughs/coronavirus-blog/2020/05/30/200-homeless-families-getting-apartments-because-of-the-pandemic
              Case 1:20-cv-04340-RWL Document 61 Filed 09/30/20 Page 5 of 13




                                       leasing of developments, while maintaining a clear, consistent
                                       process and strong protections for applicants April 22, 2020 4​​ .

                       V.     At the Conference, Defendants counsels raised three issues
                              preventing their clients from settling:

                      VI.     First​, if Plaintiff        who Defendants falsely alleged was below the
                                                     5​
                              required income​ would be given an apartment, the Defendants
                              risked losing their 421 a tax abatement. The Court promptly rejected
                              this assertion, as losing the tax abatement was only relevant if the
                              applicant was above the income limit, not below.
                     VII.     Second ​ Defendants raised concerns about Plaintiff ability to pay the
                              rent. Plaintiff responded by stating that due to his credit score, his
                              bank was willing to loan Plaintiff the entire first year, alternatively the
                              first two years of rent plus security, or even transfer the rent directly
                              to Defendants, if they preferred.
                    VIII.     Third ​ Defendants raised the issue of the single error in Plaintiff s
                              original tax filing, which: 1 the Court itself recognized was a mistake
                              Plaintiff made in filing 2 was entirely inconsistent with 350 pages of
                              supporting documentation that showed profits, cash flow, and
                              receipts 3 Was not explained at all in the determination, which
                              instead cryptically concluded that the income from self employment
                              in 2018 was 0.
                      IX.     Plaintiff immediately submitted to Defendants a copy of the amended
                              tax return.
                       X.     In addition, prior to being forced into shelter, Plaintiff conceded and
                              reiterated that he consents to ​an adequate housing​ in proximity to
                              his ill mother.
                      XI.     In other words, all of the objections raised by Defendants counsel
                              were promptly resolved and then some.
                     XII.     Defendants have no rational reason to continue torturing the Plaintiff.
                              And still, pursuant to the Court asking all parties to make the effort to
                              settle, the Defendants have done nothing. This is a disgrace that no
                              court of law should accept.
                    XIII.     In this proceeding​, formal settlement discussions have yet to occur,
                              although​ ​the parties briefly addressed the possibility of an early
                              settlement.

4
    https:   www.newyorkcountypolitics.com 2020 04 24 city relaxes rules for affordable housing lottery
5
 See overwhelming evidence for this assertion at Sup Crt. 101960 2019                   20, and Appl Div
2019 04206, 9, Exhibits: A1 A4, A6 A10.
         Case 1:20-cv-04340-RWL Document 61 Filed 09/30/20 Page 6 of 13




                XIV.     Plaintiff humbly submits that a settlement is heavily warranted as a
                         matter of law and equity, based on public policy considerations, and in
                         the interests of ending this vile travesty.
                 XV.     The Defendants have a massive database of countless vacant
                         apartments. It is sad though telling that to date, Defendants have no
                         even entertained the possibility of offering Plaintiff some form of
                         housing, despite​6​: a the pandemic b their access to a massive
                         inventory of affordable housing c lowering the income guidelines d
                         overwhelming evidence of fraud e Defendants admission that
                         Plaintiff s income was miscalculated f Defendants public boasting
                         about their efforts to help the homeless population during the
                         pandemic g Defendants admission              in effect that they rejected
                         99.9 of the applicants h Defendants awarding countless Affordable
                         apartments to egregiously unqualified applicants i Defendants
                         immediately moving to hide incriminating evidence by deleting the
                         information disqualifying these applicants from their official credit
                         reports. This can go from A to Z, in multiple languages, and beyond.
                XVI.     Considering these extenuating circumstances, Plaintiff pleads with
                         the Court to refer all parties to a mediator as soon as possible, if
                         possible during the week of October 19, 2020. The addition of
                         Plaintiff s ill mother begs for an expedited mediation process not
                         additional delays. There is a crisis here. This is inhuman. Plaintiff is
                         writing these words under with the knowledge that he is being forced
                         back into the shelter system.

    3. Plaintiffs Summary of Claims:


                   i.    Plaintiffs allege causes of action under: the Racketeer Influenced and
                         Corrupt Organizations Act RICO Section 1981 of the Civil Rights
                         Act the Fair Housing Act the New York State Constitution, the United
                         States Constitution, the New York State and New York City Human
                         Rights Laws, as well as Executive Orders Deprivations of Plaintiff s
                         valid property interests without due process Breach of a contractual,
                         or quasi contractual obligation for a fair application process
                          Process 7​​ Breach of Defendants fiduciary duties to ensure fair
                         Process the doctrine of Respondeat Superior and based on
                         Defendants negligent conduct, pursuant to owing Plaintiff a duty of

6
  See Plaintiff s prior submissions on Docket at 2nd Circuit, SDNY, Case Number 4340 2019, and even more
incriminating evidence at the Court of Appeals 2nd Circuit, SDNY, Case 20 2285.
7
  ​Henr S Bloomgarden Appellan         Charle B Co er e al      F d      D C Cir
               Case 1:20-cv-04340-RWL Document 61 Filed 09/30/20 Page 7 of 13




                               care as a lawful applicant entitled to a fair application Process , and
                               causation factual and proximate between the breach of Defendants
                               said duty, and the damages the Plaintiffs endured pursuant to four
                               unlawful rejections.
                         ii.   Plaintiffs seek injunctive relief, damages including treble damages
                               pursuant to the RICO declaratory relief, equitable and any other
                               relief the Honorable deems just and appropriate.
                        iii.   Plaintiffs move for limited mandatory relief in any ​adequate housing
                               project ​ alternatively, a temporary stay such that Defendants will not
                               claim victory on their sadistic intent to give away all apartments, as to
                               render Plaintiff s cause moot. Your Honor, it will be a prejudicial
                               travesty within a travesty once Defendants are permitted to give away
                               the final apartment, effectively nailing Plaintiff s coffin, prior to
                               Plaintiff being given a chance to be heard. The overwhelming interests
                               of justice heavily support, at the very least, that they be forced to set
                               aside a single apartment within a complex with 1132 units.


       4. The Asserted Basis of Subject Matter Jurisdiction:
                   i.  The Honorable Court has subject matter jurisdiction over this action
                               pursuant to 28 U.S.C. 1331, and supplemental jurisdiction pursuant to
                               28 U.S.C. 1367 a over the state and city causes of action. In addition
                               to Defendants discriminatory practices based on the
                               federally protected class of race, City affordable programs heavily
                               rely on federal funding from HUD. The applicable HPD Handbook
                               incorporates all pertinent Federal and State law​8​.

       5. Primary Subjects of Discovery:
                          i.   Specific and relevant documentation pertaining to the original bid
                               that was held to determine which Developer would be awarded the
                               permit to develop a particular affordable property.
                         ii.   Specific and relevant documentation including the Applications
                               Summary, relevant regulatory agreements, and marketing summary
                               pertaining to other affordable lotteries held by Defendants, which
                               Plaintiff will specify without the names of the applicants, as to
                               protect privacy.
                        iii.   Specific and relevant documentation pertaining to other affordable
                               programs, including but not limited to: the 421 b Tax Incentive, 420 c
                               Tax Incentive, 50 30 20 Mixed Income, Mitchell Lama, Third Party


    ​Page   19 of the Complaint.
8
            Case 1:20-cv-04340-RWL Document 61 Filed 09/30/20 Page 8 of 13




                            Transfer, Mix and Match Income, Mixed Middle Income, Multifamily
                            Disposition and Finance, Mutual Housing Association, the Nehemiah
                            Programs, and other affordable programs.
                     iv.    Said documentation will prove that the Defendants are engaged in a
                            criminal enterprise, and have corrupted virtually every aspect of the
                            Process.
                      v.    The complete, unredacted email correspondence between Defendant
                            decision makers, which was strategically omitted from the
                            administrative record in violation of CPLR 7804 e , and thereafter,
                            omitted a second time from Defendants Freedom of Information Law
                             FOIL responses, in violation of the FOIL​9​.
                     vi.    The complete, unredacted Applications Summary that shows the
                            order in which the Defendants processed applications to the subject
                            property, Waterline Square.
                    vii.    All internal communication regarding the outrageous manner
                            Defendants handled the FOIL requests by first claiming they couldn t
                            find the document, then claiming they had to create the document
                            from scratch, then accidently sending it the wrong document see
                            Docket 4, Case No. 101960 2019 .
                    viii.   All relevant documentation pertaining to the decision to replace HPD
                            project manager Gabriel Mombrun in the middle of the lease up, and
                            replace him with Nicole London, who is not listed as an employee on
                            the NYC official city payroll database.
                     ix.    Similar documentation on Victor Hernandez the Director of
                        Affordability and Oversight.
      6. Initial Disclosures ​pursuant to Fed. R. Civ. P. 26 a 1 : Plaintiff concurs.
      7. Amended Pleadings:
                       i.   No additional parties may be joined after 10 15 20, without consent
                            or leave of Court.
                      ii.   No amended pleadings may be filed after 11 10 20, without consent
                            or leave of Court.
      8. Fact Discovery:
                  i.  Due to the extenuating circumstances of prolonged homelessness
                            during the coronavirus, and the recent spike in COVID 19 cases,
                            Plaintiff asks for an expedited trial.

                      ii.   All fact discovery shall be completed by January 15, 2021.



9
    ​ Freedom of Information Law, Public Officers Law, Article 06, Section 84.
    Case 1:20-cv-04340-RWL Document 61 Filed 09/30/20 Page 9 of 13




          iii.   Initial requests for production were will be served by November 15,
                 2020.

          iv.    Any subsequent requests for production must be served no later than
                 20 days prior to the discovery completion deadline.

           v.    Initial interrogatories shall be served by November 15, 2020.

          vi.    Any subsequent interrogatories must be served no later than 20 days
                 prior to the discovery completion deadline.

          vii.   Depositions shall be completed by January 15, 2021.

         viii.   Requests to admit shall be served by February 1, 2021.

9. Expert Testimony:


            i.   Plaintiff will be submitting expert testimony in the field of cyber
                 security and handwriting analysis.
           ii.   The handwriting expert will attest to the fraudulent patterns found
                 on countless affordable property deeds. For example, the following
                 allegation pertains to 1 one of the thirteen 13 affordable apartments
                 in Park Chester, awarded to Lovely Meah a City school helper with an
                 annual salary of 17,000 , and Nadir Ahmed a City fraud investigator
                 with an annual salary below 50,000 . The law limits one such
                 apartment, per person. Tens of thousands of other applicants were
                 rejected, but the aforesaid were given 13 apartments.
          iii.   It will be proven, based on expert testimony that the same person
                 party who signed for Lovely Meah also signed for Nadir Ahmed .
    Case 1:20-cv-04340-RWL Document 61 Filed 09/30/20 Page 10 of 13




           iv.    This unsettling pattern has been found on countless official City
                  documents relating to affordable properties Defendants have
                  exacerbated their crimes by deleting incriminating evidence from
                  ACRIS.




            v.    Expert discovery shall be completed by February 01, 2021.

           vi.    By December 15, 2020, the parties shall meet and confer on a schedule
                  for expert disclosures, including reports, production of underlying
                  documents, and depositions, provided that i expert report s of the
                  party with the burden of proof shall be due before those of the
                  opposing party s expert s and ii all expert discovery shall be
                  completed by the date set forth above.
           vii.   The parties would like to address at the conference with the Court the
                  following disputes, if any, concerning expert discovery.

10. Electronic Discovery:
             i.   The parties have not discussed electronic discovery. If applicable, the
                  parties shall have a protocol for electronic discovery in place by
                  November 15, 2020.

11. Defendants Anticipated Motion to Dismiss​:
         Case 1:20-cv-04340-RWL Document 61 Filed 09/30/20 Page 11 of 13




                     i.    Plaintiff is respectfully pleading with all parties not to delay these
                           proceedings more with frivolous motions filed in bad faith, while he
                           and his mother continue to suffer.
                    ii.    Plaintiff respectfully asks the Honorable Court not to allow the filing
                           of motions would grant Defendants the time needed to sabotage
                           Plaintiff s chance for justice, by giving away the last vacant apartment,
                           as they did in prior proceedings.
                   iii.    For example, Defendants indicated they intend to file a motion to
                           dismiss, without specifying on what grounds. If the said motion is
                           solely based on some obscure technicality, such as filing Note of
                           Issue then it should be struck down before it manages to inflict
                           further damage by delaying proceedings.
                   iv.     As it relates to the Note of Issue, during his deposition before the City
                           Comptroller, Plaintiff specifically requested that his deposition serve
                           for purposes of both the State and Federal action. If there is some
                           other obscure technicality Defendants intend to exploit, it would
                           better serve justice for Defendants to clarify with Plaintiff prior to
                           submitting a motion, based on what may be incomplete or
                           misinformed understanding.
                    v.     As another example, it is frivolous and in bad faith to file a motion to
                           dismiss under collateral estoppel and res judicata, when the
                           well settled​10​ the said doctrines take effect upon issues of law being
                           fully and fairly litigated.
                   vi.     Accordingly, these doctrines have no bearing on a limited article 78, in
                           which Plaintiff was denied even the most basic request for discovery.
                   vii.    Furthemore, by clear and convincing evidence, the case at bar was
                           unlawfully assigned to the Court, as it should have been assigned to a
                           City part, not a Trial Part.
                  viii.    Furthemore, res judicata does not bar the introduction of
                           newly found evidence​11​. Here, everyday, Plaintiff discovers new
                           affordable properties that were embezzled in one of Defendants
                           mind bending schemes.




10
  ​ Allen v. McCurry, 449 U.S. at 94. The​ collateral estoppel​ bar is inapplicable when the claimant did not have a
 full and fair opportunity to litigate the issue decided by the state court. See also. ​Erick on Cro Read Mi
Inc ​, 98 A.D.3d 717, 717 2d Dept. 2012 .
11
 ​J Mar Ser    C r Inc  Mahone Connor H e              AD d                         ​ ​q o ing​ ​Ma er of
Yeampierre     G man,​ 57 A.D.2d 898, 899 2d Dept. 1977 .
      Case 1:20-cv-04340-RWL Document 61 Filed 09/30/20 Page 12 of 13




             ix.    This also proves that the full extent of Defendants breach of the
                    public s trust is unfathomable respectfully, the Judiciary should take
                    every measure available to protect the public from fraud.
12.    12   13 Plaintiff concurs.
13. Plaintiff consents for a trial before a magistrate judge.
14. Other issues:

               i.   Plaintiff respectfully prays for the Honorable Court to grant an urgent
                    in camera review with all parties to present highly sensitive evidence
                    substantiating Defendants criminality beyond a scintilla of doubt.
              ii.   Plaintiff is hopeful that when three lawyers of integrity are presented,
                    before an honorable Judge, irrefutable evidence of their clients true
                    colors, they will recognize the full extent of the horrific harm their
                    clients have inflicted on Plaintiff and on the public.
             iii.   Pursuant to which Plaintiff is hopeful that they will finally advise their
                    clients it would best serve public integrity and lawful procedure, to
                    make Plaintiff whole, rather than continue torturing a low income,
                    homeless, affordable housing applicant, whose biggest mistake was to
                    naively believe the Process was fair.
             iv.    In addition, Plaintiff respectfully asks the Court to take corrective
                    measures to address the brazen spoliation of evidence, including the
                    deletion of documents from official City databases.
              v.    Plaintiff asks the Court for a chance to be heard on Defendants abuse
                    of the FOIL, which amounts to extrinsic fraud.
             vi.    In prior proceedings, Plaintiff was fundamentally robbed of the right
                    to a fair, impartial judiciary whose impartiality cannot be reasonably
                    questioned. In the interests of fairness, Plaintiff asks the Court to
                    order all counsels and judges involved in this proceeding, should,
                    respectfully, disclose:
             vii.    1 public affordable income restricted properties that they were
                    granted by Housing Agencies such as HPD, HUD, NYCHA
            viii.   2 whether they have ever entered into financial transactions worth
                    more than 500,000 with the developers of Waterline Square, Extell
                    Development, the GID Real Estate Group, or their subsidiaries.
             ix.     3 whether they have first degree relatives in any of the aforesaid
                    agencies, companies, or subsidiaries.
              x.     4 whether they were resided in multiple rent stabilized and or
                    rent controlled apartments in violation of law.


15. The Court will fill in the following:
       Case 1:20-cv-04340-RWL Document 61 Filed 09/30/20 Page 13 of 13




A status conference will be held before the undersigned on at .m. in
Courtroom 18D, 500 Pearl Street.
The parties shall submit a joint status letter every      days and shall also inform the
Court at the time the parties believe a settlement conference would be fruitful.

Dated: SO ORDERED.




ROBERT W. LEHRBURGER
United States Magistrate Judge



PLAINTIFF S
Abraham Gross
Netty Gross
40 West 77 10C, NY, NY, 10024
917 673 1848
agross2 gmail.com




DEFENDANT S



Laura Juffa
Attorney Name




DEFENDANT S
Jasmine Paul




DEFENDANT S
Jeanne Marie Williams
